215 F.2d 33
94 U.S.App.D.C. 426
Fred D. BROWN, Appellantv.UNITED STATES of America, Appellee.
No. 12215.
United States Court of Appeals District of Columbia Circuit.
Argued June 25, 1954.Decided July 1, 1954.

Appeal from United States District Court, for the District of Columbia.
Mr. William Beasley Harris, with whom Mr. Curtis P. Mitchell, Washington, D.C., was on the brief, for appellant.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U.S. Atty., Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis A. Carroll and Alfred Hantman, Asst. U.S. Attys., Washington, D.C., were on the brief, for appellee.
Before EDGERTON, WASHINGTON, and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant, convicted of possessing numbers slips, contends the warrant for his arrest was issued without probable cause.  We find no lack of probable cause and no error affecting substantial rights.


2
Affirmed.